DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The double patenting rejections of 1/24/22 have been withdrawn in view of the amendments to the claims of 3/24/22.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 of 1/24/22 have been withdrawn in view of the amendments to the claims of 3/24/22.

Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
1)  Applicant will provide element numbers for the following elements in figure 18 and/or figure 19:
a)  The element “a portion of the lower surface of the leg outside the leg protrusion”; and
b)  The element “a lower surface of the leg not formed with the leg protrusion adjoin an upper surface of the substrate”.
2)  The applicant will amend the specification to include the element numbers above in at least in paragraph 0162.
 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
In a light emitting module comprising: a substrate; a light emitting device disposed on the substrate; and a lens disposed above the light emitting device to disperse light emitted from the light emitting device, the lens including a light incident portion through which light emitted from the light emitting device enters the lens and a light exit portion through which the light exits the lens, wherein: each of the light incident portion and the light exit portion has a major axis and a minor axis in plan view; the major axis of the light incident portion is disposed at a right angle with respect to the major axis of the light exit portion; the lens comprises a plurality of legs formed on a lower surface of the lens to support the lens; the plurality of legs includes a leg with a leg protrusion protruding downwards from a lower surface thereof and a leg without the leg protrusion; [[and]] the leg with the leg protrusion is longer than the leg without the leg protrusion, prior art fails to show or suggest a portion of the lower surface of the leg outside the leg protrusion and a lower surface of the leg not formed with the leg protrusion adjoin an upper surface of the substrate.
Also, in a lens comprising: a light incident portion through which light emitted from a light emitting device enters the lens, the light incident portion having concave shape at a lower portion of the lens; a light exit portion through which light having entered the lens through the light incident portion exits the lens; and a plurality of legs formed on the lower surface of the lens to support the lens, wherein: each of the light incident portion and the light exit portion has a major axis and a minor axis in plan view; the major axis of the light incident portion is disposed at a right angle with respect to the major axis of the light exit portion; [[and]] the plurality of legs includes a leg with a leg protrusion protruding downwards from a lower surface thereof and a leg without the leg protrusion; [[and]] the leg with the leg protrusion is longer than the leg without the leg protrusion, prior art fails to show or suggest a portion of the lower surface of the leg outside the leg protrusion and a lower surface of the leg not formed with the leg protrusion are disposed on a substantially the same plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA K TSO/Primary Examiner, Art Unit 2875